In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2008 
MARILYN ZORETIC, 
                                                   Plaintiff‐Appellant, 
                                   v. 

JOHN DARGE, Deputy Sheriff, et al.,  
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:10‐cv‐06011—Robert W. Gettleman, Judge. 
                      ____________________ 

     ARGUED JANUARY 4, 2016 — DECIDED AUGUST 8, 2016 
                 ____________________ 
    Before BAUER, ROVNER, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Marilyn  Zoretic  and  her  family 
were evicted from their apartment twice with the same evic‐
tion order. Zoretic sued the deputy sheriffs who carried out 
the eviction, along with the owners of the unit who initiated 
the  eviction  and  their  agents.  Summary  judgment  was 
granted to all defendants. On appeal, Zoretic argues that the 
deputies lacked any legal authority to enter her residence, and 
that the owners of the unit acted outrageously in initiating the 
second eviction. Because the deputies did not meet their sum‐
mary judgment burden of demonstrating they were entitled 
to judgment  as a  matter of law on Zoretic’s Fourth Amend‐
ment claims,  we reverse the grant of summary judgment  to 
the  deputies.  But  because  Zoretic  failed  to  create  a  material 
2                                                       No. 14‐2008 

factual dispute about whether the owners of her unit were ex‐
treme  and  outrageous  in  pursuing  her  eviction,  we  affirm 
summary judgment on her claims of intentional infliction of 
emotional distress. 
                       I. BACKGROUND 
    As an initial matter, Zoretic failed to comply with North‐
ern District of Illinois Local Rule 56.1(b) by providing a com‐
prehensible response to each numbered paragraph of the de‐
fendants’  56.1(a)  statements  of  material  facts  which  the  de‐
fendants argued entitled them to summary judgment. While 
we liberally construe the pleadings of individuals who pro‐
ceed pro se, “neither appellate courts nor district courts are 
obliged in our adversary system to scour the record looking 
for factual disputes.” See, e.g., Greer v. Bd. of Educ. 267 F.3d 723, 
727  (7th  Cir.  2001).  We  have  repeatedly  held  that  requiring 
strict compliance with Rule 56.1 is not an abuse of the district 
court’s discretion. Ammons v. Aramark Uniform Servs., Inc., 368 
F.3d 817 (7th Cir. 2004). So like the district court, we rely on 
the defendants’ statements of material facts. 
     A. The First Eviction  
     In  2006,  Marilyn  Zoretic,  along  with  her  husband  and 
three  children,  began  renting  a  unit  in  the  Castilian  Court 
complex  in  Glenview,  Illinois.  Their  landlord,  Marina  Shef, 
stopped  paying  condominium  assessments  and  eventually 
lost possession of the unit to Castilian in 2008. Shortly after 
the court entered the order of possession, Castilian certified 
the order with the Clerk of Cook County to evict all occupants 
of  the  unit. At  the  time,  Castilian  was  managed  by  Nimrod 
Realty Group and represented by the Kovitz Law Firm. 
    Having received the eviction order, the Cook County Sher‐
iff evicted Zoretic and her family in January 2009. Later the 
same day, Nimrod’s agent allowed Zoretic and her family to 
reenter the unit, and agreed they would sign a lease so Zoretic 
No. 14‐2008                                                         3 

could stay and pay $300 per month less in rent. But Zoretic 
never signed the lease or paid rent again.  
   B. The Second Eviction 
   A  month  after  the  eviction  and  reentry,  Nimrod  was  re‐
placed  by  First  Merit  Realty  Company  as  the  new  property 
manager for Castilian. Michael Bloom, a First Merit employee, 
noticed  that  Zoretic  never  signed  a  lease  with  Castilian.  He 
sought legal advice from the Kovitz lawyers about the matter. 
They emailed him on February 4 and told him that “if the ten‐
ant refuses to sign the lease we would replace the eviction or‐
der with the sheriff.”  
   Bloom then sent Zoretic a letter with the order of posses‐
sion, advising Zoretic that if she wanted to remain in the unit, 
she needed to sign the new lease by February 10. He sent an‐
other letter on February 11, warning that Zoretic would face 
eviction if she refused to sign the lease and did not leave the 
apartment. After receiving no response, Bloom asked Kovitz 
lawyers to take over the eviction process. On April 29, Kovitz 
lawyers obtained a new date stamp from the Clerk of Cook 
County on the original September 2008 order, and placed the 
newly stamped order with the Cook County Sheriff. 
    On June 5, Deputy Sheriffs John Darge, Darrell Dyson, and 
Kyle Tryba were assigned to execute the eviction order. They 
arrived at Castilian around 2:00 p.m. and spoke with Edward 
Carey, a Castilian agent who confirmed the unit to be evicted. 
The deputy sheriff team then knocked on the door of the unit 
and announced their presence. When no one answered, they 
opened the door and entered the unit with their guns drawn, 
where they found Zoretic and her husband. Seeing that they 
were  unarmed,  the  officers  put  down  their  weapons  and 
asked if anyone else was in the unit. Zoretic and her husband 
were taken to the living room while the officers conducted a 
protective  sweep,  searching  for  any  individuals  who  may 
have been hiding. While the deputy sheriffs were completing 
paperwork  to  finalize  the  eviction,  Zoretic  informed  Dyson 
4                                                         No. 14‐2008 

that she had spoken with Chief Dicaro and Lieutenant Pon at 
the sheriff’s office about the eviction. Dyson called Lieutenant 
Pon,  who  told  him  to  continue  the  eviction.  After  photo‐
graphing items that Zoretic asked to take with her, the officers 
escorted Zoretic out of the unit, and gave possession to Carey.  
    Less than a week later, Zoretic sued in circuit court, and 
was awarded possession of the unit until Castilian obtained a 
lawful  order  to  enforce  her  eviction.  She  and  her  family 
moved back in, continued not to pay rent, and were eventu‐
ally evicted in March 2012.  
     C. Proceedings Below 
    Zoretic sued Darge, Dyson and Tryba in their individual 
capacities under 42 U.S.C. § 1983, alleging they violated her 
Fourth and Fourteenth Amendment rights during the June 5 
eviction. She also sued Sheriff Tom Dart in his official capacity 
and Cook County for policies she alleged contributed to the 
deprivation of her rights, and Castilian and First Merit for in‐
tentional  infliction  of  emotional  distress. All  the  defendants 
filed for summary judgment, which the district court granted, 
and Zoretic now appeals. 
                           II. ANALYSIS 
    On appeal, Zoretic argues that the court erred in granting 
summary  judgment  to  the  defendants  because  there  were 
genuine  issues  of  material  fact  regarding:  (1)  whether  the 
eviction order was facially invalid at the time the officers en‐
tered  her  apartment,  (2)  whether  First  Merit  and  Castilian 
acted  extremely  and  outrageously  in  pursuing  the  second 
eviction, and (3) whether Zoretic suffered emotional distress. 
We  review  a  district  court’s  grant  of  summary  judgment  de 
novo.  Ellis  v.  DHL  Express,  Inc.,  633  F.3d  522,  525  (7th  Cir. 
2011). 
No. 14‐2008                                                        5 

   A. Deputies  Did  Not  Meet  Legal  Burden  at  Summary 
      Judgment 
   Zoretic’s  complaint  alleged  violations  of  the  Fourth 
Amendment due to the deputies’ alleged unlawful search of 
her apartment, excessive force in breaking down the door to 
the  unit  and  entering  her  apartment  with  guns  drawn,  and 
unlawful detention of her and her husband while they carried 
out the second eviction.  
    In order for a search or seizure to comply with the Fourth 
Amendment,  it  must  be  objectively  reasonable.  Tennessee  v. 
Garner, 471 U.S. 1, 6 (1985). The Fourth Amendment’s protec‐
tions against unreasonable searches and seizures is made ap‐
plicable  to  state  actors  under  the  Fourteenth  Amendment. 
Dklm v. Cnty. of Milwaukee, 794 F.3d 713, 714 (7th Cir. 2015). In 
response to Zoretic’s claims that they violated the Fourth and 
Fourteenth Amendments, the officers claim quasi‐judicial im‐
munity,  arguing  that  all  of  their  actions—entering  the  unit 
with guns drawn, conducting a protective sweep of the prop‐
erty, and detaining Zoretic and her husband—were pursuant 
to a facially valid eviction order.  
    On appeal, Zoretic challenges the legality of the eviction 
order upon which the deputies relied, arguing that quasi‐ju‐
dicial immunity is unavailable to the deputies, and that they 
lacked a legal justification for entering her unit. Zoretic argues 
that because Castilian allowed her to reenter the unit after the 
January eviction, it needed to obtain a new order to evict Zo‐
retic the second time. The circuit court order restoring posses‐
sion  to  Zoretic  after  the  second  eviction  supports  her  argu‐
ment, finding that because Castilian allowed her to move back 
into the unit after the first eviction, Castilian could not inter‐
fere with her right of possession to the unit until it obtained a 
new eviction order.  
   The defendants argue that Zoretic never presented these 
theories at summary judgment, so they are waived. See United 
6                                                        No. 14‐2008 

States v. Ritz, 721 F.3d 825, 827 (7th Cir. 2013) (theories not pre‐
sented  by  non‐moving  party  at  summary  judgment  are 
waived on appeal). But the district court can only grant sum‐
mary judgment if the movant shows that there is no genuine 
dispute of material fact and the movant is entitled to judgment 
as a matter of law. Fed. R. Civ. P. 56(a). It is true that Zoretic’s 
arguments in her opposition to summary judgment were brief 
and undeveloped. But even if she had made no argument at 
all, before the burden shifted to her, the deputies needed to 
demonstrate that no material facts were in dispute and that 
they were entitled to judgment as a matter of law. Gerhartz v. 
Richert, 779 F.3d 682, 685–86 (7th Cir. 2015). 
    The deputies cite to Henry v. Farmer City State Bank for the 
proposition  that  those  performing  ministerial  acts  under  a 
judge’s supervision and intimately related to judicial proceed‐
ings  have  quasi‐judicial  immunity.  808  F.2d  1228,  1238  (7th 
Cir. 1986). Henry involved a suit against various state officers 
who acted pursuant to a valid enforcement order. The suit al‐
leged  that  the  officers  wrongly  entered  the  plaintiff’s  home 
and  seized  his  property.  Granting  the  officers  absolute  im‐
munity, we wrote that “the proper procedure for a party who 
wishes to contest the legality of a court order enforcing a judg‐
ment is to appeal that order and the underlying judgment, not 
sue the official responsible for its execution.” Id. at 1239. 
    The rationale for this quasi‐judicial immunity is that “offi‐
cials making quasi‐judicial decisions should be free of the har‐
assment and intimidation associated with litigation.” Richman 
v. Sheahan, 270 F.3d 430, 435 (7th Cir. 2001). Judicial officers are 
entitled to quasi‐judicial immunity in one of two ways. First, 
immunity  might  apply  when  they  are  sued  for  engaging  in 
“quasi‐judicial” functions, that is, functions that are similar to 
those  a  judge  performs.  The  touchstone  of  this  analysis  is 
whether  the  officer  is  engaged  in  discretionary  functions, 
such  as  “resolving  disputes  between  parties,  or  authorita‐
tively  adjudicating  private  rights.”  Snyder  v.  Nolan,  380  F.3d 
No. 14‐2008                                                           7 

279, 288 (7th Cir. 2004) (citing Antoine v. Byers & Anderson, Inc., 
508 U.S. 429, 435 (1993); see also Foster v. Walsh, 864 F.2d 416, 
417 (6th Cir. 1988) (issuing arrest warrant is a “truly judicial” 
act allowing quasi‐judicial immunity); Thompson v. Duke, 882 
F.2d 1180, 1184–85 (7th Cir. 1989) (scheduling and conducting 
parole hearing is a quasi‐judicial function). The second way 
of obtaining quasi‐judicial immunity is engaging in a non‐dis‐
cretionary or administrative function, but at the explicit direc‐
tion of a judicial officer. See, e.g. Dellenbach v. Letsinger, 889 F.2d 
755, 763 (7th Cir. 1989) (court personnel shielded from liability 
in lawsuit over legality of transcript fees because they acted 
at  direct  request  of  judges).  By  the  defendants’  own  admis‐
sion, the order they used to enforce the eviction had already 
been executed in January, when possession transferred from 
Shef to Castilian. Castilian then gave possession to Zoretic on 
the basis of a new lease agreement. When she failed to sign a 
lease or pay rent, Castilian never pursued a new eviction or‐
der, and so the court never entered an order granting Castilian 
re‐possession of the property. In short, when the deputies en‐
tered Zoretic’s residence, they were not acting at the direction 
of a judge. And we have held that where officers are not acting 
pursuant to an enforceable order, they cannot receive quasi‐
judicial immunity. Dunn v. City of Elgin, 347 F.3d 641 (7th Cir. 
2003)  (no  quasi‐judicial  immunity  when  state  officials  at‐
tempted to enforce out‐of‐state custody judgment which had 
not been certified and filed in Illinois court). 
    With  regard  to  the  argument  that  the  clerk’s  new  date 
stamp empowered the deputies to undertake the second evic‐
tion, the defendants failed to provide authority that the clerk’s 
office had the power to issue an eviction order on its own, and 
we have found none. Certainly there is no evidence here that 
the clerk’s office was adjudicating private rights between par‐
ties  when it re‐stamped a  used court  order.  See, e.g., Snyder, 
380 F.3d at 287 (no immunity because entering pleadings into 
a docket not the type of discretionary function normally at‐
tributed to judges). The clerk’s act of stamping the order was 
8                                                         No. 14‐2008 

more  akin  to  a  ministerial  act  that  did  not  require  a  judge’s 
involvement at all. So we do not see a path for the deputies to 
bootstrap a quasi‐judicial immunity defense for themselves to 
a theory that the clerk possessed quasi‐judicial powers to ad‐
judicate a new eviction order.  
    It is possible the deputies at the scene on June 5 believed 
they  were  enforcing  a  judge’s  eviction  order.  But  they  were 
not, and their mistake—even if reasonable—does not entitle 
them to quasi‐judicial immunity. Even more problematic for 
the defendants, their entire argument as to why the manner 
in which they carried out the eviction was lawful is predicated 
on the legality of the eviction order. With nothing more than 
an order that had already been executed, they had no right to 
enter  the  residence,  or  to  search  Zoretic’s  belongings.  And 
while  it  may  have  been  reasonable  to  enter  the  apartment 
with guns drawn for safety reasons if they had been enforcing 
an actual order, the same is not true for entering a civilian’s 
home with guns pointed for no reason at all. So they failed to 
meet their burden of showing that, as a matter of law, it was 
objectively reasonable to enter Zoretic’s apartment, search it, 
point their guns at the Zoretics, and detain them. Perhaps a 
reasonable officer would not have known that the order was 
not enforceable, but that is not the argument the defendants 
made. We reverse and remand for further proceedings on the 
Fourth Amendment claims. 
     B. No Intentional Infliction of Emotional Distress 
    Zoretic’s  second  argument  on  appeal  is  that  the  district 
court erred in granting summary judgment to First Merit Re‐
alty and Castilian on her claim that they intentionally inflicted 
emotional distress on her and her family. She argues their pur‐
suit  of  the  second  eviction was extreme and outrageous be‐
cause she produced evidence that they knew that Zoretic re‐
gained possession of the unit after the first eviction. She also 
argues she provided evidence of emotional damages. 
No. 14‐2008                                                         9 

    In order for a plaintiff to prevail under Illinois law in a tort 
action for intentional infliction of emotional distress, she must 
demonstrate  that:  (1)  the  defendant’s  conduct  was  extreme 
and  outrageous,  (2)  the  defendant  either  intended  that  his 
conduct  would  inflict  severe  emotional  distress,  or  knew 
there was a high probability that his conduct would cause se‐
vere  emotional  distress,  and  (3)  the  defendant’s  conduct  in 
fact caused severe emotional distress. Doe v. Calumet City, 641 
N.E.2d 498, 506 (Ill. 1994). “Mere insults, indignities, threats, 
annoyances, petty oppressions or trivialities are not actiona‐
ble as intentional infliction of emotional distress.” Cook v. Win‐
frey, 141 F.3d 322, 331 (7th Cir. 1998) (internal citations omit‐
ted); see also Stokes v. Bd. of Educ. of Chi., 599 F.3d 617, 626 (7th 
Cir. 2009) (holding that principal’s actions to secure arrest of 
plaintiffs to restore order in school was not outrageous, even 
though  he  was  mistaken  about  plaintiffs’  roles  in  disturb‐
ance).  
    We need not reach the issue of whether Zoretic provided 
sufficient  evidence  that  she  suffered  emotional  distress  be‐
cause we disagree with Zoretic that there was sufficient evi‐
dence to survive summary judgment on the issue of whether 
the defendants’ conduct was extreme and outrageous. Castil‐
ian and First Merit consulted with their attorneys about how 
to handle the situation, and while they may have received bad 
advice, they did not act with the requisite intent to be liable 
for intentionally inflicting distress on Zoretic and her family. 
There is no indication anywhere in the record that Castilian 
and First Merit knew their attempts to evict Zoretic were not 
in accordance with the law. The fact that they asked their at‐
torneys about how to properly evict Zoretic supports the op‐
posite  inference.  Summary  judgment  was  proper  on  this 
claim. 
10                                              No. 14‐2008 

                    III. CONCLUSION 
   For the foregoing reasons, we AFFIRM in part, REVERSE in 
part, and remand for proceedings consistent with this opin‐
ion.